Citation Nr: 0507689	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to August 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was before the Board in June 
2004 when it was remanded for additional development.


FINDINGS OF FACT

1.  Pes planus preexisted the veteran's period of military 
service; no permanent increase in severity of the pre-
existing pes planus occurred during or as a result of the 
veteran's military service.

2.  No current back disability is etiologically related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.655(b) (2004). 

2.  A back disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.655(b) (2004), Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claims for service connection, 
the record reflects that through November 2001, March 2002, 
and June 2004 letters, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  

After notice was provided, the veteran was provided ample 
time to submit evidence and to attend a hearing.  In point of 
fact, the veteran submitted no additional evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all available service medical 
records have been obtained.  VA attempted to assist the 
veteran by obtaining additional treatment records and a VA 
examination to determine the nature and etiology of any 
currently present pes planus and back disability; however, 
the veteran has failed to respond to VA's letters or to 
report for scheduled VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence or information.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  As 
discussed in detail below, the Board has determined that the 
deficiencies in the record before the Board are the result of 
the veteran's failure to cooperate with VA's efforts to 
develop the facts pertinent to these claims.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board will address the merits of the 
veteran's claims. 

Factual Background

The veteran served on active duty from June 1998 to August 
1999.  A November 1997 pre-enlistment examination report 
shows that the veteran had severe, asymptomatic bilateral pes 
planus upon entering his term of active service.  Service 
medical records note the veteran's ongoing complaints of pes 
planus.  Service medical records also note that the veteran 
was seen with complaints of mechanical low back pain on 
various occasions during service.  A March 1999 separation 
examination report notes the veteran's complaints of pain in 
his back and feet; the examination report notes the presence 
of pes planus and mechanical low back pain.  Service 
personnel records note that the veteran was discharged 
because he did not meet physical standards.

In August 2001, the veteran's representative submitted an 
informal claim for service connection for pes planus and back 
disability.  The veteran submitted a formal claim for service 
connection in February 2002.  He noted that he had been 
treated for pes planus and low back pain in service; however, 
he did not report any post-service treatment.  He did not 
provide his address on VA Form 21-526, Veteran's Application 
for Compensation and/or Pension; rather, he listed his father 
as his nearest relative and provided his address.  

In June 2004, the Appeals Management Center (AMC), in 
Washington, DC, sent a letter to the veteran (at his father's 
address) requesting him to provide pertinent medical records 
or provide the information and authorization necessary for 
the AMC to obtain such records.  

The veteran has failed to respond to VA's June 2004 request 
for additional medical evidence.  This request was sent to 
the only address ever provided by the veteran and was not 
returned by the United States Postal Service as 
undeliverable.

The veteran was scheduled for VA feet and spine examinations 
in July 2004; however, he failed to report for examinations.

In July 2004, the AMC sent a letter to the veteran (at his 
father's address), advising him that he failed to report for 
the scheduled VA examinations.  The veteran was asked whether 
he was willing and able to report for a VA examination.  The 
veteran did not respond to this letter.

The veteran was again scheduled for VA feet and spine 
examinations in September 2004; however, he again failed to 
report to the examinations.  

Analysis

The veteran contends that his pes planus was aggravated by 
his military service.  The veteran also contends that he 
currently has back disability that was incurred during his 
military service.  In the alternative, the veteran contends 
that his back disability was caused by his pes planus.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; See also VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See also 
VAOPGCPREC 3-2003.   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover,. service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Furthermore, the Board notes that when a claimant fails to 
report for a scheduled medical examination without good 
cause, an original claim for compensation shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).

Bilateral Pes Planus

In the case at hand, service medical records demonstrate and 
the veteran acknowledges that he had pes planus prior to his 
military service.  He was seen for complaints of foot pain 
during his 14 months of military service.

However, no evidence of any post-service treatment for pes 
planus has been presented.  The Board remanded the case for 
development to obtain any outstanding post-service treatment 
records and to schedule the veteran for an examination to 
determine the etiology of any currently present pes planus.  
Unfortunately, the veteran has not responded to VA's request 
for evidence.  Moreover, the veteran has failed to report for 
two scheduled VA examinations.  Although the representative 
alleges that the veteran was not properly notified of the 
examinations because the notification letters are not 
associated with the claims folder, a copy of the July 2004 
letter from the AMC to the veteran informing him of his 
failure to appear for the examinations and inquiring whether 
he was able and willing to report for such examinations is of 
record, and it was sent to the veteran's address of record.  
In addition, his failure to report for scheduled examinations 
was noted in the supplemental statement of the case sent to 
his address of record in October 2004.  On no occasion has 
the veteran alleged that he did nor receive notice of the 
examinations or indicated that he would be willing to report 
for the examinations if they were rescheduled.  Therefore, 
the Board has concluded that the veteran is either unable or 
unwilling to report for the examinations and that no useful 
purpose would be served by remanding the case for the purpose 
of rescheduling the examinations.

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that any current pes 
planus was incurred or aggravated during the veteran's 
military service.

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

Back

In the case at hand, service medical records show that the 
veteran was seen with complaints of low back pain on several 
occasions during his military service.

However, no evidence of any post-service treatment for back 
disability has been presented.  The Board attempted to obtain 
any outstanding post-service treatment records and to have 
the veteran scheduled for an examination to determine the 
etiology of any currently present back disability.  
Unfortunately, the veteran has not responded to VA's request 
for evidence.  Moreover, the veteran has failed to report for 
two scheduled VA examinations.  As discussed above, the Board 
has determined that the veteran was properly notified of the 
examinations and that he is unwilling or unable to report for 
an examination.

Given the mandate of 38 C.F.R. § 3.655(b) that the Board 
adjudicate the claim on the available evidence, it thus falls 
to the Board to evaluate this case on the merits.  38 C.F.R. 
§ 3.655(b).  See Madden, supra.  As a consequence of the 
veteran's failure to cooperate, the Board is left with a 
record that provides no reasonable basis upon which to grant 
the veteran's claim.  No health care provider has indicated 
that any current back disability is etiologically related to 
the veteran's military service.  In addition, service 
connection is not in effect for pes planus or any other 
disability, so there is no basis for granting secondary 
service connection for back disability. 

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A § 5107(b); Gilbert, supra.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for back disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


